           Case 6:20-cv-00475-ADA Document 110 Filed 08/20/21 Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION

     WSOU INVESTMENTS, LLC d/b/a
     BRAZOS LICENSING AND
                                                    Case No. 6:20-cv-00475-ADA
     DEVELOPMENT,

                            Plaintiff,              JURY TRIAL DEMANDED
     v.

     DELL TECHNOLOGIES INC., DELL
     INC., AND EMC CORPORATION,

                            Defendants.


    DEFENDANTS’ SECOND NOTICE OF SUPPLEMENTAL EVIDENCE IN SUPPORT
        OF OPPOSED MOTION FOR INTRA-DISTRICT TRANSFER OF VENUE
        TO THE AUSTIN DIVISION OF THE WESTERN DISTRICT OF TEXAS

          Defendants respectfully submit this Second Notice of Supplemental Evidence in support

of their opposed motion for intra-district transfer of venue to the Austin Division. 1 See Pacheco

v. Dibco Underground, Inc., No. A-08-CA-187-SS, 2009 WL 10669462, at *1 (W.D. Tex. Mar.

3, 2009) (considering supplemental evidence).

          After Defendants submitted their first notice of supplemental evidence, Plaintiff WSOU

Investments, LLC d/b/a Brazos Licensing and Development (“WSOU”), on April 29, 2021,

submitted its Rule 26(a) initial disclosures. See Ex. 28 (Rule 26(a) Disclosures). WSOU has now

confirmed in this action that Craig Etchegoyen and Stuart Shanus are the two individuals “with

knowledge of WSOU’s licensing practices.” Id. at 2-3. Messrs. Etchegoyen and Shanus do not



1
   Defendants’ motion for intra-district transfer was filed on November 4, 2020, D.I. 42, the
opposition was filed on November 18, 2020, D.I. 57, and the reply was filed on November 25,
2020, D.I. 60. On February 5, 2021, Defendants filed a notice of supplemental evidence that
provided a declaration from Stuart Shanus indicating that WSOU’s witnesses most knowledgeable
about its licensing practices are Mr. Shanus and Craig Etchegoyen. D.I. 82 at 1-2.



                                                1
         Case 6:20-cv-00475-ADA Document 110 Filed 08/20/21 Page 2 of 4




live in Texas. WSOU has also confirmed that Matt Hogan—WSOU’s sole listed employee based

in Waco—is knowledgeable only about WSOU’s “business development, documents, and

employees.” However, these items have limited relevance, if any, to whether the asserted patent

is valid and infringed. In re Genentech Inc., 566 F.3d 1338, 1345 (Fed. Cir. 2009) (explaining

“the bulk of the relevant evidence usually comes from the accused infringer”).

       WSOU further indicated that individuals with discoverable information are Defendants’

employees and representatives, individuals identified by Defendants, and individuals and

corporations identified in third-party subpoenas. Ex. 28 (Rule 26(a)) at 3. However, WSOU has

not identified any of these people as being in the Waco Division. D.I. 42 (Transfer Motion) at 7-8.

       On May 28, 2021, WSOU granted a security interest in the Asserted Patent to OT WSOU

Terrier Holdings, LLC, a Delaware limited liability company. See Ex. 29 (Security Agreement)

at 1. That patent security agreement was signed by Mr. Shanus, not Mr. Hogan nor Sheyanna

Osceola (WSOU’s Waco-based in-house counsel), further confirming that WSOU’s Waco-based

employees have minimal, if any, involvement with the Asserted Patent. Id. at 4.

       On August 13, 2021, WSOU submitted a power of attorney to the Patent Office involving

one of the patents asserted against Defendants. See Ex. 30 (Power of Attorney for U.S. Patent No.

7,424,020). The authorization for changing the power of attorney was signed by Mr. Shanus—not

Mr. Hogan, nor Ms. Osceola. 2 This is consistent with WSOU’s other submissions to the Patent

Office that require a WSOU employee signature; they are not signed by any Waco-based

employees. See, e.g., Ex. 32 (Powers of Attorney from four inter partes reviews) at 3, 6, 10, 14.

This further supports Defendants’ pending motion for intra-district of venue to the Austin Division.


2
    Consistent with Mr. Shanus directing WSOU’s activities related to its lawsuits against
Defendants, WSOU maintains an office in Santa Monica, California. See Ex. 31 (Juniper Hearing)
at 21:17-21; 22:8-14.



                                                 2
       Case 6:20-cv-00475-ADA Document 110 Filed 08/20/21 Page 3 of 4




Dated: August 20, 2021           By: /s/ Barry K. Shelton
                                     Barry K. Shelton
                                     Texas State Bar No. 24055029
                                     bshelton@sheltoncoburn.com
                                     SHELTON COBURN LLP
                                     311 RR 620, Suite 205
                                     Austin, TX 78734-4775
                                     Telephone: 512.263.2165
                                     Facsimile: 512.263.2166
                                     Benjamin Hershkowitz
                                     bhershkowitz@gibsondunn.com
                                     Brian A. Rosenthal
                                     brosenthal@gibsondunn.com
                                     Allen Kathir
                                     akathir@gibsondunn.com
                                     Kyanna Sabanoglu
                                     ksabanoglu@gibsondunn.com
                                     GIBSON, DUNN & CRUTCHER LLP
                                     200 Park Avenue
                                     New York, NY 10166-0193
                                     Telephone: 212.351.4000
                                     Facsimile: 212.351.4035
                                     Y. Ernest Hsin
                                     ehsin@gibsondunn.com
                                     Jaysen S. Chung
                                     jschung@gibsondunn.com
                                     GIBSON, DUNN & CRUTCHER LLP
                                     555 Mission Street, Suite 3000
                                     San Francisco, CA 94105-0921
                                     Telephone: 415.393.8200
                                     Facsimile: 415.393.8306
                                     Ryan K. Iwahashi
                                     riwahashi@gibsondunn.com
                                     GIBSON, DUNN & CRUTCHER LLP
                                     1881 Page Mill Road
                                     Palo Alto, CA 94304-1211
                                     Telephone: 650.849.5300
                                     Facsimile: 650.849.5333

                                     Attorneys for Defendants




                                     3
        Case 6:20-cv-00475-ADA Document 110 Filed 08/20/21 Page 4 of 4



                               CERTIFICATE OF SERVICE

       The undersigned certifies that on this 20th day of August 2021, all counsel of record who

are deemed to have consented to electronic service are being served with a copy of this document

through the Court’s CM/ECF system under Local Rule CV-5(a).

                                                           /s/ Barry K. Shelton
                                                           Barry K. Shelton




                                               4
